Exhibit 23.4 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" and to the use of our reports dated February 18, 2014, with respect to the consolidated financial statements and schedule of BRE Properties, Inc. and the effectiveness of internal control over financial reporting of BRE Properties, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2013, filed with the Securities and Exchange Commission and incorporated by reference in the Registration Statement (Form S-4) and related Prospectus of Essex Property Trust, Inc. for the registration and exchange of outstanding notes. /s/ Ernst & Young LLP San Francisco, California June 30, 2014
